Citation Nr: 1644261	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-41 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left leg disorder, to include left knee injury residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2015 for further development.  


FINDING OF FACT

1.  The Veteran's left knee scar was a preexisting disorder that was not aggravated by service.  The left leg is otherwise presumed to have been in sound condition upon entrance into service.

2.  A current left leg disability is not related to service, to include complaints of left knee pain noted during service.  


CONCLUSION OF LAW

The criteria for an award of service connection for a left leg disorder, to include a left knee injury, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in June 2014 and January 2016, which are fully adequate.  The examiners reviewed the claims file and fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

The Veteran's service treatment records include a September 1970 induction examination that yielded normal findings with the exception of a left knee scar (VBMS, 1/16/15, pgs. 43-44).  The service treatment records also include a Report of Medical History in which the Veteran denied a history of broken bones, a "trick" or locked knee, swollen or painful joints, arthritis or rheumatism, and bone, joint, or other deformity (VBMS, 8/17/10).  

A September 1972 treatment report reflects that the Veteran reported that he had a knee injury at age 14.  He stated that he re-injured it.  The report states that it would be x-rayed.  It then states that the x-rays were completely negative for disease.  (The x-ray report can be found at VBMS, 1/16/15, p. 49).  He was prescribed an Ace wrap (VBMS, 3/6/09, p. 4).  Another treatment report (with the same date) reflects that the Veteran has been bothered by pain in his left leg for two months.  He stated that it was broken once before and that it has bothered him since bumping it (VBMS, 3/6/09, p. 6).  A September 1972 separation examination (dated two days later) revealed a 2 inch scar on the left knee.  All other findings were normal.  The Veteran handwrote "To the best of my knowledge I am in good health."  (VBMS, 3/6/09, pgs. 1-2).

The Veteran's sister submitted a May 2009 correspondence in which she stated that the Veteran sustained an injury in service, and that the pain he experienced in his left knee has worsened over the years (VBMS, 5/11/09).  

Treatment records from Kelsey-Seybold Orthopedics reflect that the Veteran denied joint pain in April 2008, September 2008, and November 2008 (VBMS, 10/9/15, pgs. 8, 13, 17, 22).  

A March 2010 private treatment report from Kelsey-Seybold Orthopedics reflects that the Veteran reported chronic left knee problems for "several years."  He reported that he sustained "several traumas" over the years.  He stated that he was hit by a car when he was 12, and he suffered another injury when he was in the military.  He stated that he experiences pain with weightbearing.  He denied any swelling, locking, and buckling; and he denied taking any medication for the left knee.  On evaluation, there was no swelling, gross deformity, or effusion.  He had full range of motion with no pain.  He had good stability on varus and valgus stress.  There was negative Lachman and negative posterior drawer.  He had some tenderness to the medial patella facet.  There was mild discomfort on inhibition testing. There was no medial or lateral joint line tenderness.  He had a normal gait.  X-rays revealed no acute osseous abnormality.  He was assessed with chronic knee pain, patellofemoral irritation versus early degenerative joint disease.  He was prescribed acetaminophen (Tylenol arthritis pain) (VBMS, 3/22/10).  

Additional records from Kelsey-Seybold Orthopedics reflect that in June 2011, he was assessed with possible early degenerative joint disease (VBMS, 10/9/15, p. 69).  However, June 2011 x-rays revealed no diagnostic abnormality (VBMS, 10/9/15, p. 25).  

The Veteran underwent a VA examination in June 2014.  The examiner reviewed the claims file in conjunction with the examination.  He cited the September 1970 Report of Medical History and the September 1972 service treatment records (including the separation examination).  He also cited the March 2010 private treatment records and the post service VA treatment records.  The examiner stated that although there is a reported injury to the left knee prior to service, the Veteran was considered physically fit to join the military.  The examiner noted that there was no evidence of a broken leg prior to service; and there was no record of treatment for a broken leg in the service treatment records.  

The examiner opined that is was less likely than not that the Veteran's left knee disability was incurred in or caused by service.  He noted that the left knee/leg was treated with an Ace bandage in September 1972 and that he continued in service until January 1973 without further left knee/left leg complaints.  He noted that 37 years later, he reported chronic knee pain; and x-rays were normal.  The examiner stated that if the Veteran had a significant knee injury during service, there would have been evidence of left knee arthritis many years ago.  He opined that there was no evidence of a chronic ongoing condition associated with or aggravated by service.  He also noted that the Veteran admitted that he never broke his leg; and that the left leg scar was due to a fall on gravel when he was hit by a car.   

The Veteran underwent another VA examination in January 2016.  The examiner examined the claims file in conjunction with the examination.  He noted that there has not been any documented degenerative or traumatic arthritis.  The examiner concurred with the opinion of the June 2014 VA examiner.  He noted that there were no clinical records of a left knee/left leg problem until 37 years after discharge.  Consequently, he found no clinical to indicate that the Veteran had a chronic knee issue since service.  He noted that the Veteran's current symptoms are functional with a normal examination and x-rays.  He has a normal left knee.  

The Veteran submitted a March 2016 correspondence from Dr. T.W.H., who stated that he examined the Veteran in February 2016.  The Veteran reported that he had knee pain for "a number of years."  He reported that in recent months, he had increasing pain and stiffness with increased difficulty walking.  He reported a history of being struck by a car in 1963 (no fractures) and an injury to his knee during the military.  On examination, there was no obvious swelling.  There was noted moderate deformity and some mild tenderness at the medial joint line.  There was some moderate subpatellar crepitus, and some mild quadriceps muscle weakness.  McMurray's and Apley's tests were negative.  Neurovascular status was normal.  X-rays showed the joint space to be maintained with some irregularity under the patella consistent with some early signs of patellofemoral disease.  He was diagnosed with osteoarthritis of the left knee (VBMS, 3/14/16).    

Analysis

The Veteran has admitted to a preexisting injury (being hit by a car when he was 12 or 14 years old).  He has further stated that he injured his knee in service when a starter was dropped on the left knee from six feet up.  In this case, the Veteran's entrance examination yielded normal findings with the exception of a left knee scar.  Consequently, the Veteran's left leg is presumed to have been in sound condition upon entrance into service.  

The Board notes that although the service treatment records reflect treatment for left knee pain in September 1972, x-rays were normal.  Additionally, both the entrance examination and separation examination yielded normal findings with the exception of the same left knee scar.  There is no indication that the scar increased in severity.  The Veteran was found to be physically fit for entrance into service and for separation from service.  Upon separation from service, the Veteran handwrote that "To the best of my knowledge I am in good health."  

The Board further notes that the first post service treatment records consist of records from Kelsey-Seybold Orthopedics in which the Veteran denied joint pain in April 2008, September 2008, and November 2008.  The first post service medical evidence of a left knee problem is dated March 2010.  At that time, the Veteran reported chronic left knee problems for "several years."  He denied any swelling, locking, and buckling; and he denied taking any medication for the left knee.  On evaluation, there was no swelling, gross deformity, or effusion.  He had full range of motion with no pain.  He had good stability on varus and valgus stress.  X-rays revealed no acute osseous abnormality.  

In short, 37 years after his knee disorder was supposedly incurred or aggravated, he still had full range of motion with no pain, normal x-rays, and minimal symptoms.  X-rays as late as June 2011 continued to reveal no diagnostic abnormality, although he was then assessed with possible early degenerative joint disease.  

The Board recognizes that Dr. T.W.H. diagnosed the Veteran with osteoarthritis of the left knee in March 2016.  However, Dr. T.W.H. did not render an opinion with regards to whether an in-service injury caused the disability.  Meanwhile, both the June 2014 and the January 2016 VA examiners found that the Veteran's current disability was not related to the symptoms noted in service.    

The Board finds the shared opinion of the VA physicians which weigh against the claim to be persuasive evidence.  Indeed, they were based on a review of the record and were offered following a physical evaluation of the Veteran.  Moreover, they were accompanied by clear rationales; and no other competent evidence of record refutes the opinions.  

The Veteran himself believes that his left knee disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current disability is related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for left leg pain, to include a left knee injury must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a left leg disorder, to include a left knee injury, is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


